DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/15/2021. Claims 1-7, 10-13, 16-18 and 23-26 are pending with claims 8-9, 14-15 and 19-22 cancelled and claims 23-26 newly added.
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites “the water condensing surface said superhydrophobic coating” in lines 5-6 and should be a comma after surface.  Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “fluid heating device” in claims 1 and 23 recites the nonce term “device” modified with the functional language “fluid heating” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, 
Claim limitation “fluid cooling device” in claims 1 and 23 recites the nonce term “device” modified with the functional language “fluid cooling” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 18-20) reveals “The refrigerant fluid is thereafter directed via a line 15 to a fluid cooling device 16, such as a vapor compression refrigerator, including a throttle”.
Claim limitation “air cooled heat rejection device” in claims 1 and 23 recites the nonce term “device” modified with the functional language “air cooled heat rejection” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 16-18) reveals “The warm refrigerant fluid is passed via a line 13 to and through an air-cooled heat rejection device 14 which may take the form of fins extending from a tube or tubes. Heat will be rejected to ambient air or to ambient air cooled by a fan 22.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401).
Regarding claim 1, Anderson discloses an atmospheric water generator apparatus (420, Fig. 19), which comprises: a fluid heating device (compressor 446 
Anderson does not explicitly teach said hydrophilic condensing surface is a hydrophilic coating on the water condensing surface.
Otanicar teaches the concept of an ambient water condensing surface that includes a superhydrophilic coating and a superhydrophobic coating on the water condensing surface that enhances the ability of the water condensing apparatus to capture water as well as enhances drainage of the condensed water from the condensing surface (paragraphs 40-41). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said hydrophilic condensing surface be a hydrophilic coating on the water condensing surface and a hydrophobic coating on the water condensing surface taught by Otanicar in order to facilitate gravitational discharge and collection of the condensed water from the water condensing surface.
Regarding claim 4, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said water condensing 
Regarding claim 7, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said fluid cooling device (expansion means 456 to lower pressure and cool refrigerant fluid) is a vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator 442, Fig. 19).
Regarding claim 10, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes fins (column 17, lines 24-25), or at least one plate.
Regarding claim 11, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes a plurality of fins (column 17, lines 24-25).
Regarding claim 12, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes a plurality of fins (column 17, lines 24-25).
Regarding claim 13, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 7 wherein cold refrigerant fluid is moved from said vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator) past said water condensing surface (surfaces of evaporator 430), through said fluid heating device (446), through said heat rejection device (444), and back to said vapor 
Regarding claim 16, Anderson discloses the atmospheric water generator apparatus as set forth in claim 1 and Otanicar further teaches said hydrophobic coating on the water condensing surface comprises nanopatterned surfaces (paragraphs 40-41). It is noted that claim 16 contains a product by process limitation (i.e. created through chemical etching) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 17, Anderson discloses the atmospheric water generator apparatus as set forth in claim 1 and Otanicar further teaches said hydrophobic coating on the water condensing surface comprises nanoroughened surfaces (paragraphs 40-41). It is noted that claim 17 contains a product by process limitation (i.e. created through chemical etching) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is 
Regarding claim 18, Anderson discloses the atmospheric water generator apparatus as set forth in claim 1 and Otanicar further teaches said hydrophobic coating on the water condensing surface comprises nanostructured surfaces (paragraphs 40-41). It is noted that claim 18 contains a product by process limitation (i.e. created through deposition of nanoscale structures) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401), further in view of Davidovits (US PG Pub. 2019/0008219).
Regarding claim 2
Davidovits teaches the concept of a superhydrophobic surface having a contact angle greater than 150 degrees (between about 150-175 degrees; paragraph 58) or the highly hydrophobic surface having a contact angle between 110 and 150 degrees (between 90 and 150 degrees) that are known contact angles for superhydrophobic and highly hydrophobic surfaces that control the tendency of the water to form droplets and repel from the surface (paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator of Anderson to have the superhydrophobic have a contact angle greater than 150 degrees or the highly hydrophobic surface having a contact angle between 110 and 150 degrees in order to allow the water to form droplets or spheres and repel from the water condensing surface.
Claims 3 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401), further in view of Obioha et al. (US Pat. 6,245,854).
Regarding claim 3, Anderson as modified discloses the atmospheric water generator apparatus as set forth in claim 1 but does not explicitly teach wherein said hydrophilic coating on the water condensing surface comprises a superhydrophilic surface having a contact angle less than 10 degrees or the highly hydrophilic surface having a contact angle between 10 and 50 degrees.
Obioha teaches the concept a heat exchanger including a superhydrophilic surface having a contact angle less than 10 degrees (preferably less than 10 degrees; column 2, line 67) or a highly hydrophilic surface having a contact angle between 10 and 50 degrees (preferably less than 50 degrees; column 2, lines 60-63) that are known 
Regarding claim 23, Anderson discloses an atmospheric water generator apparatus (420, Fig. 19), which comprises:  a fluid heating device (compressor 446 for heating refrigerant fluid);  a fluid cooling device (expansion means 456 to lower pressure and cool refrigerant fluid); a water condensing surface (surfaces of evaporator 430) thermally connected to said fluid cooling device (thermally connected via refrigerant pipes), said  water condensing surface comprising a hydrophilic condensing surface (column 24, line 63 to column 25, line 4); an air-cooled heat rejection device (condenser 444) in fluid communication with said fluid heating device (446); and an air fan (432) configured to induce airflow across said water condensing surface. 
Anderson does not explicitly teach said hydrophilic condensing surface is a superhydrophilic coating on the water condensing surface.
Otanicar teaches the concept of an ambient water condensing surface that includes a superhydrophilic coating and a superhydrophobic coating on the water condensing surface that enhances the ability of the water condensing apparatus to capture water as well as enhances drainage of the condensed water from the 
Anderson is further silent regarding said superhydrophilic coating comprising a superhydrophilic surface having a contact angle less than 10 degrees.
Obioha teaches the concept a heat exchanger including a superhydrophilic surface having a contact angle less than 10 degrees (preferably less than 10 degrees; column 2, line 67) that is a known contact angle for superhydrophilic surfaces that helps to prevent water from collecting on the surface that reduces efficiency of the heat exchanger. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have the superhydrophilic surface having a contact angle less than 10 degrees taught by Obioha in order to prevent water from collecting on the condensing surface that reduces efficiency of the system.
Regarding claim 24.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401), further in view of Hamada et al. (US Pat. 9,234,706).
Regarding claim 5, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 but does not explicitly teach wherein said water condensing surface includes a plurality of protruding finned surfaces.
Hamada further teaches wherein said water condensing surface includes a plurality of protruding finned surfaces (fins 8 protruding from surfaces of tubes 9) that would allow for increased surface area of the water condensing surface to facilitate heat exchange and water collection of the water condensing surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said water condensing surface includes a plurality of protruding finned surfaces taught by Hamada in order to increase the heat exchange and water collecting area of the water condensing surface.
Regarding claim 6, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 5 and Hamada further teaches said finned surfaces (8) protrude from a tube (9).
Claims 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401) and Obioha et al. (US Pat. 6,245,854), further in view of Hamada et al. (US Pat. 9,234,706).
Regarding claim 25, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 23 but does not explicitly teach wherein said water condensing surface includes a plurality of protruding finned surfaces.
Hamada further teaches wherein said water condensing surface includes a plurality of protruding finned surfaces (fins 8 protruding from surfaces of tubes 9) that would allow for increased surface area of the water condensing surface to facilitate heat exchange and water collection of the water condensing surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said water condensing surface includes a plurality of protruding finned surfaces taught by Hamada in order to increase the heat exchange and water collecting area of the water condensing surface.
Regarding claim 26, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 25 and Hamada further teaches said finned surfaces (8) protrude from a tube (9).
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 11/15/2021, with respect to the double patenting of claims 1, 4-7, 10-13 and 16-18 have been fully considered and are persuasive.  The double patenting rejections of claims 1, 4-7, 10-13 and 16-18 have been withdrawn
Applicant’s arguments, see Remarks page 8, with respect to the objection of claim 12 has been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the 35 U.S.C. 112(b) rejections of claims 1-7, 10-13 and 16-18 have been fully considered and are persuasive.  The rejections of claims 1-7, 10-13 and 16-18 have been withdrawn.
Applicant’s arguments, see Remarks pages 8-11, with respect to the rejection(s) of claim(s) 1, 4-7 and 10-13 under 35 U.S.C. 102(a)(1) and claims 2-3, 10-12 and 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otanicar et al. (US PG Pub. 2016/0131401).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763